Order entered March 6, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01500-CV

                                 IN RE HEIDI AMOS, Relator

                 Original Proceeding from the County Criminal Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. MA10-68776-F

                                            ORDER
       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT IN PART

relator’s petition for writ of mandamus and petition for writ of prohibition.

       We ORDER the Honorable Sue Pirtle, former judge sitting by assignment, to VACATE

her October 26, 2012 “Order Granting Motion for Reconsideration of Order of Recusal and

Setting Hearing Date.” We DENY relator’s petition for writ of prohibition.

       Should Judge Pirtle fail to comply with this order, the writ of mandamus will issue. We

ORDER Judge Pirtle to file with this Court, within thirty days of the date of this order, a

certified copy of the order or orders issued in compliance with this order. We ORDER that the

parties bear their own costs of this mandamus proceeding.

                                                       /s/   KERRY P. FITZGERALD
                                                             JUSTICE